TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 13, 2017



                                      NO. 03-15-00317-CV


                                    Terry Randall, Appellant

                                                 v.

                       Herbert J. Walker d/b/a Walker Water Well; and
                         Walker Water Well Services, LLC, Appellee




      APPEAL FROM THE 423RD DISTRICT COURT OF BASTROP COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
       REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on April 21, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment for Terry Randall in accordance with the jury’s findings. The appellee shall pay all

costs relating to this appeal, both in this Court and the court below.